Case 1:19-cv-22448-KMM Document 1 Entered on FLSD Docket 06/12/2019 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                CASE NO. ___________________


 CATRINA CALVERT,

        Plaintiff,

 vs.

 RMG PRODUCTIONS, INC.,

       Defendant.
 ____________________________/

                                    NOTICE OF REMOVAL

        Defendant RMG PRODUCTIONS, INC. (“Defendant”), pursuant to 28 U.S.C. §§ 1331,

 1441, and 1446, hereby removes this action from the Circuit Court of the Eleventh Judicial

 Circuit, in and for Miami-Dade County, Florida, where the action is now pending, to the United

 States District Court for the Southern District of Florida, Miami Division. The removal of this

 action is based upon the following:

        1.      On or about February 11, 2019, Plaintiff filed a civil action in the Circuit Court of

 the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida, entitled Catrina Calvert

 v. RMG Productions, Inc., Case No. 2019-004493-CA-01 (“Circuit Court Action”).

        2.      On May 13, 2019, the Complaint and Summons were served upon Defendant.

 True and correct copies of all processes, pleadings, and orders served upon Defendant are

 attached as Exhibit A (“State Court File”).
Case 1:19-cv-22448-KMM Document 1 Entered on FLSD Docket 06/12/2019 Page 2 of 4



        3.     Thus, this Notice of Removal is timely filed, pursuant to 28 U.S.C. § 1446(b),

 within thirty (30) days from the date on which Defendant received notice of the Circuit Court

 Action.

        4.     Plaintiff’s Complaint contains a total of two Counts against Defendant, all

 stemming from her employment with Defendant and all pursuant to the Fair Labor Standards Act

 (“FLSA”). See State Court File.

        5.     In Count I, Plaintiff alleges Defendant failed to properly pay Plaintiff pursuant to

 FLSA. See id. In Count II, Plaintiff alleges he was terminated in retaliatory fashion in violation

 of the FLSA. See id.

        6.     This action is within the original federal question jurisdiction of the United States

 District Court, pursuant to 28 U.S.C. § 1331, because Plaintiff has asserted claims under the

 FLSA in Count I and Count II of the Complaint.

        7.     The District and Division embracing the place where this action is presently

 pending is the United States District Court for the Southern District of Florida, Miami Division.

 For the reasons stated above, this action is removable to this Court pursuant to the provisions of

 28 U.S.C. § 1441.

        8.     Pursuant to 28 U.S.C. § 1446(d), Defendant provided written notice of the

 removal to the Plaintiff in this action. Defendant has also contemporaneously filed a copy of this

 Notice of Removal in the Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade

 County, Florida. A copy of the Notice of Filing Notice of Removal is attached as Exhibit B.



                                      *      *       *      *




                                                 2
Case 1:19-cv-22448-KMM Document 1 Entered on FLSD Docket 06/12/2019 Page 3 of 4



        WHEREFORE, Defendant respectfully requests that this action now pending in the

 Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida, be

 removed to this Court.

 Dated this 12th day of June 2019.                 Respectfully submitted,

                                                   GUNSTER
                                                   600 Brickell Avenue, Suite 3500
                                                   Miami, FL 33131
                                                   Telephone: (305) 376-6000
                                                   Facsimile: (305) 376-6010

                                         By:       /s/ Jorge Zamora, Jr.
                                                   Jorge Zamora, Jr.
                                                   Florida Bar No. 0094713
                                                   jzamora@gunster.com
                                                   jparga@gunster.com
                                                   eservice@gunster.com




                                               3
Case 1:19-cv-22448-KMM Document 1 Entered on FLSD Docket 06/12/2019 Page 4 of 4



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 12th day of June 2019, I electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

 document is being served this day on all counsel of record or pro se parties identified on the

 attached Service List in a manner specified, either via transmission of Notices of Electronic

 Filing generated by CM/ECF or in some other authorized manner for those counsel or parties

 who are not authorized to receive electronically Notices of Electronic Filing.


                                         SERVICE LIST

 Rainier Regueiro, Esq.
 Florida Bar No. 115578
 rregueiro@rgpattorneys.com
 Remer & Georges-Pierre, PLLC
 COMEAU BUILDING
 319 Clematis Street, Suite 606
 West Palm Beach, FL 33401
 Telephone: 561-225-1970
 Facsimile: 305-416-5005


                                                      /s/ Jorge Zamora, Jr.
                                                      Jorge Zamora, Jr.



 MIA_ACTIVE 5038743.1




                                                  4
